United States Court of Appeals
                     For the First Circuit


No. 21-1009

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          MONICA TOTH,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on April 29, 2022, is
amended as follows:
     On page 3, note 1, change "prior the IRS audit" to "prior to
the IRS audit"
    On page 21, line 13, change "in" to "an"
     On page 35, note 14, change "One Emerald Lot Cut Stones" to
"One Lot Emerald Cut Stones"
    One page 37, note 16, change "Stone" to "Stones"